UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 5/31/14 (Unaudited) COMMON STOCKS (99.3%) (a) Shares Value Argentina (0.6%) YPF SA ADR 184,400 $5,509,872 Australia (8.4%) Arrium, Ltd. 4,576,408 3,848,024 Atlas Iron, Ltd. 6,869,713 4,370,784 Beach Energy, Ltd. 1,880,908 2,893,733 Challenger, Ltd. 978,349 6,479,964 Downer EDI, Ltd. 1,383,344 6,856,804 Fairfax Media, Ltd. 10,552,157 10,061,365 Flight Centre Travel Group, Ltd. 86,965 4,024,682 Leighton Holdings, Ltd. 224,596 4,226,847 Monadelphous Group, Ltd. 354,747 5,850,187 Mount Gibson Iron, Ltd. 8,155,015 5,568,488 Orica, Ltd. 283,175 5,177,164 Primary Health Care, Ltd. 1,301,261 5,409,586 Seven West Media, Ltd. 3,766,788 6,513,770 Austria (1.4%) EVN AG 129,468 1,770,138 voestalpine AG 220,355 10,196,294 Belgium (2.2%) bpost SA 254,991 6,423,481 Colruyt SA 49,713 2,785,533 Delhaize Group SA (NON) 90,700 6,448,943 NV Bekaert SA 89,155 3,374,934 Canada (6.8%) Bankers Petroleum, Ltd. (NON) 1,124,700 6,752,556 Domtar Corp. 30,309 2,754,482 Genworth MI Canada, Inc. 161,400 5,730,794 Home Capital Group, Inc. 133,500 6,003,375 InnVest Real Estate Investment Trust (R) 713,600 3,395,902 Norbord, Inc. 331,200 8,351,017 Quebecor, Inc. Class B 250,900 6,071,766 Transcontinental, Inc. Class A 479,200 6,558,451 Trinidad Drilling, Ltd. 487,100 5,166,144 Western Forest Products, Inc. 3,563,600 7,559,052 China (1.0%) China BlueChemical, Ltd. 9,214,000 4,940,775 Geely Automobile Holdings, Ltd. 8,485,000 3,181,955 Denmark (1.8%) DSV A/S 131,380 4,376,734 H. Lundbeck A/S (S) 199,836 5,379,814 Topdanmark A/S (NON) 183,002 5,581,724 Finland (1.3%) Stora Enso OYJ Class R 320,406 3,282,262 Tieto OYJ 282,425 7,842,198 France (3.7%) Cap Gemini 87,066 6,330,605 Eurazeo SA (NON) 88,680 7,651,966 Faurecia (NON) 152,513 6,272,285 Technicolor SA (NON) 1,035,993 7,647,138 Vallourec SA 67,111 3,650,146 Germany (4.9%) Bertrandt AG 32,636 5,071,605 Draegerwerk AG & Co., KGaA (Preference) (S) 32,930 3,425,892 Duerr AG 68,369 5,849,988 Gerresheimer AG 47,229 3,178,451 Leoni AG 129,138 10,338,504 Rheinmetall AG 47,648 3,265,105 TUI AG (S) 333,822 5,683,568 Wincor Nixdorf AG 75,236 4,893,553 Greece (0.5%) Mytilineos Holdings SA (NON) 480,464 4,204,744 Hong Kong (1.6%) China New Town Development Co., Ltd. (NON) 1 — Dah Sing Financial Holdings 751,600 4,020,653 Luk Fook Holdings International, Ltd. 1,377,000 3,484,526 Techtronic Industries Co. 1,966,000 6,208,305 Ireland (1.1%) Smurfit Kappa Group PLC 373,861 9,020,426 Italy (4.8%) A2A SpA 5,910,362 7,081,848 Banca Monte dei Paschi di Siena SpA (NON) (S) 154,520 5,236,360 Banca Popolare dell'Emilia Romagna SC (NON) 554,140 6,194,083 Banca Popolare di Milano Scarl (NON) (S) 8,347,206 7,623,591 Beni Stabili SpA (R) 8,655,382 7,645,482 Danieli & Co. SpA 31,473 1,051,109 Mediaset SpA (NON) 1,246,285 6,153,319 Japan (19.9%) ADEKA Corp. 601,600 6,983,379 Ain Pharmaciez, Inc. 86,000 3,925,063 Capcom Co., Ltd. 230,700 3,918,147 Credit Saison Co., Ltd. 143,900 2,605,306 Dowa Holdings Co., Ltd. 511,000 4,539,887 Fuji Electric Co., Ltd. 1,280,000 5,652,474 Hisamitsu Pharmaceutical Co., Inc. 73,300 2,989,595 Japan Airlines Co., Ltd. 161,400 8,444,748 Japan Petroleum Exploration Co. 175,200 7,301,289 Kawasaki Kisen Kaisha, Ltd. 2,734,000 5,752,566 Kurita Water Industries, Ltd. 240,700 5,238,930 Kuroda Electric Co., Ltd. 245,300 3,507,362 KYORIN Holdings, Inc. 143,000 2,766,980 Maeda Road Construction Co., Ltd. 352,000 5,684,700 Mandom Corp. 146,900 5,016,214 Maruichi Steel Tube, Ltd. 210,400 5,188,117 Miraca Holdings, Inc. 92,700 4,369,970 Moshi Moshi Hotline, Inc. 424,000 4,189,773 Musashino Bank, Ltd. (The) 82,900 2,729,515 Namco Bandai Holdings, Inc. 370,900 8,124,393 Nippon Synthetic Chemical Industry Co., Ltd. (The) 668,000 4,842,124 Sawai Pharmaceutical Co., Ltd. 126,200 7,866,662 Shionogi & Co., Ltd. 157,600 3,171,777 Showa Corp. 536,400 5,868,413 Stanley Electric Co., Ltd. 202,800 4,845,568 Sumitomo Bakelite Co., Ltd. 1,798,000 6,662,546 Sumitomo Forestry Co., Ltd. 396,500 4,287,682 Suzuken Co., Ltd. 168,800 5,992,704 Taikisha, Ltd. 362,100 8,062,846 Tokai Rika Co., Ltd. 218,400 3,880,523 TS Tech Co, Ltd. 238,200 6,413,594 Tsuruha Holdings, Inc. 159,300 8,564,793 Luxembourg (0.5%) APERAM (NON) 142,259 4,640,514 Netherlands (0.6%) PostNL NV (NON) 979,723 4,802,492 New Zealand (1.0%) Air New Zealand, Ltd. 4,669,186 8,687,468 Norway (3.0%) Fred Olsen Energy ASA 149,159 4,084,600 Salmar ASA (NON) 379,966 6,038,370 SpareBank 1 SR-Bank ASA 573,065 5,655,972 Storebrand ASA (NON) 728,081 4,323,738 TGS-NOPEC Geophysical Co. ASA 159,396 5,194,189 Portugal (0.6%) Banco Espirito Santo SA (NON) (S) 3,525,491 4,781,744 Russia (0.7%) Aeroflot - Russian Airlines OJSC (NON) 3,786,612 5,991,310 Singapore (0.8%) Great Eastern Holdings, Ltd. 219,000 3,805,456 SembCorp Industries, Ltd. 671,000 2,905,757 South Africa (0.5%) African Rainbow Minerals, Ltd. 238,601 4,191,025 South Korea (2.4%) Hyundai Home Shopping Network Corp. 18,628 2,788,095 Hyundai Marine & Fire Insurance Co., Ltd. 136,640 3,876,264 Lotte Food Co., Ltd. 8,774 6,553,140 Sungwoo Hitech Co., Ltd. 505,159 7,248,541 Spain (1.0%) Atresmedia Corporacion de Medios de Comunicacion SA (NON) 323,615 5,090,707 Enagas SA 102,045 3,003,226 Sweden (1.7%) Getinge AB Class B 285,659 7,342,102 JM AB 191,244 7,030,189 Switzerland (6.3%) Bucher Industries AG 30,377 10,049,343 Clariant AG 326,258 6,740,115 Forbo Holding AG 8,072 8,180,168 Georg Fischer AG (NON) 12,128 9,141,709 Implenia AG 135,485 10,136,790 Partners Group Holding AG 10,162 2,696,249 Swiss Life Holding AG 28,924 6,954,034 Taiwan (4.0%) ASUSTeK Computer, Inc. 449,000 4,944,447 Catcher Technology Co., Ltd. 645,000 5,778,818 Pegatron Corp. 5,998,000 11,596,624 Radiant Opto-Electronics Corp. 686,539 2,820,699 Teco Electric and Machinery Co., Ltd. 5,800,000 6,481,789 TSRC Corp. 1,839,200 2,692,785 United Kingdom (15.5%) Aberdeen Asset Management PLC 1,135,729 8,473,402 Afren PLC (NON) 2,297,990 5,877,981 Ashmore Group PLC (S) 1,012,872 5,998,238 Barratt Developments PLC 1,173,273 7,024,833 Beazley PLC 1,335,153 5,474,103 Bellway PLC 116,128 2,686,220 Berkeley Group Holdings PLC 138,128 5,221,001 Britvic PLC 527,822 6,604,543 Jupiter Fund Management PLC 1,281,764 8,621,895 Man Group PLC 2,530,618 4,254,544 Mondi PLC 505,792 9,080,022 Morgan Sindall Group PLC 258,246 3,521,410 Next PLC 59,357 6,606,410 Pace PLC 1,085,961 6,829,714 Persimmon PLC 258,383 5,794,895 Rexam PLC 534,639 4,763,097 Savills PLC 746,007 7,940,395 Schroders PLC 215,282 9,331,721 Tate & Lyle PLC 295,915 3,434,885 Thomas Cook Group PLC (NON) 2,102,862 5,780,696 TUI Travel PLC 1,216,678 8,367,634 United States (0.7%) Aspen Insurance Holdings, Ltd. 130,914 6,015,495 Total common stocks (cost $765,117,618) SHORT-TERM INVESTMENTS (3.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 28,084,155 $28,084,155 Putnam Short Term Investment Fund 0.06% (AFF) 3,201,337 3,201,337 SSgA Prime Money Market Fund 0.01% (P) 140,000 140,000 U.S. Treasury Bills with an effective yield of 0.11%, February 5, 2015 (SEGSF) $110,000 109,958 U.S. Treasury Bills with an effective yield of 0.03%, October 16, 2014 (SEGSF) 148,000 147,978 U.S. Treasury Bills with an effective yield of 0.03%, August 14, 2014 (SEGSF) 20,000 19,999 Total short-term investments (cost $31,703,389) TOTAL INVESTMENTS Total investments (cost $796,821,007) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $233,624,449) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 6/18/14 $2,576,959 $2,602,001 $(25,042) Euro Sell 6/18/14 2,576,959 2,597,108 20,149 Barclays Bank PLC Canadian Dollar Sell 7/17/14 3,686,869 3,676,585 (10,284) Euro Buy 6/18/14 8,345,913 8,428,368 (82,455) Hong Kong Dollar Buy 8/20/14 6,238,494 6,239,232 (738) Japanese Yen Sell 8/20/14 2,165,166 2,066,328 (98,838) Singapore Dollar Buy 8/20/14 1,178,849 1,177,876 973 Swiss Franc Buy 6/18/14 3,453,564 3,484,954 (31,390) Citibank, N.A. Danish Krone Sell 6/18/14 3,104,998 3,107,067 2,069 Euro Buy 6/18/14 7,522,868 7,587,343 (64,475) Euro Sell 6/18/14 7,522,868 7,602,976 80,108 Japanese Yen Sell 8/20/14 2,880,082 2,849,833 (30,249) Credit Suisse International Euro Buy 6/18/14 9,197,857 9,287,433 (89,576) Japanese Yen Sell 8/20/14 3,677,875 3,642,951 (34,924) New Zealand Dollar Sell 7/17/14 6,795,213 6,847,472 52,259 Norwegian Krone Sell 6/18/14 9,822,643 9,780,255 (42,388) Swiss Franc Buy 6/18/14 4,370,955 4,401,997 (31,042) Swiss Franc Sell 6/18/14 4,370,955 4,407,555 36,600 Deutsche Bank AG Australian Dollar Sell 7/17/14 6,858,100 6,785,029 (73,071) British Pound Buy 6/18/14 9,839,344 9,663,689 175,655 HSBC Bank USA, National Association British Pound Buy 6/18/14 4,109,573 4,087,192 22,381 Canadian Dollar Buy 7/17/14 11,643,486 11,625,428 18,058 JPMorgan Chase Bank N.A. British Pound Buy 6/18/14 3,150,561 2,972,779 177,782 Euro Buy 6/18/14 7,174,047 7,303,368 (129,321) Japanese Yen Buy 8/20/14 2,893,610 2,894,906 (1,296) Japanese Yen Sell 8/20/14 2,893,610 2,897,954 4,344 Norwegian Krone Sell 6/18/14 7,473,140 7,452,819 (20,321) Singapore Dollar Buy 8/20/14 4,717,629 4,732,172 (14,543) Swiss Franc Buy 6/18/14 2,047,992 2,020,180 27,812 State Street Bank and Trust Co. Australian Dollar Sell 7/17/14 16,725,596 16,529,402 (196,194) Euro Buy 6/18/14 4,926,143 4,972,417 (46,274) Euro Sell 6/18/14 4,926,143 4,980,605 54,462 Israeli Shekel Buy 7/17/14 4,856,412 4,853,889 2,523 Japanese Yen Buy 8/20/14 2,391,399 2,397,490 (6,091) Japanese Yen Sell 8/20/14 2,391,399 2,368,805 (22,594) Swedish Krona Buy 6/18/14 8,960,304 9,416,885 (456,581) Swiss Franc Buy 6/18/14 2,568,115 2,602,132 (34,017) UBS AG British Pound Buy 6/18/14 7,915,956 7,878,093 37,863 Canadian Dollar Buy 7/17/14 6,936,141 6,806,393 129,748 Euro Buy 6/18/14 9,095,215 9,184,018 (88,803) Swiss Franc Buy 6/18/14 3,906,563 3,940,570 (34,007) WestPac Banking Corp. Japanese Yen Sell 8/20/14 5,523,940 5,470,900 (53,040) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $850,899,399. (b) The aggregate identified cost on a tax basis is $799,550,626, resulting in gross unrealized appreciation and depreciation of $114,345,831 and $36,950,941, respectively, or net unrealized appreciation of $77,394,890. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $59,119 $125,505,518 $122,363,300 $2,389 $3,201,337 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $28,084,155, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $27,217,263 which includes an amount for securities that are deemed worthless at period end. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,621,737 to cover certain derivatives contracts and the settlement of certain securities. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 21.3% Industrials 19.0 Financials 18.7 Materials 15.6 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,107,049 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $277,913 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Argentina $5,509,872 $— $— Australia — 71,281,398 — Austria 11,966,432 — — Belgium 19,032,891 — — Canada 58,343,539 — — China — 8,122,730 — Denmark 15,338,272 — — Finland 11,124,460 — — France 31,552,140 — — Germany 41,706,666 — — Greece 4,204,744 — — Hong Kong — 13,713,484 — Ireland 9,020,426 — — Italy 40,985,792 — — Japan — 169,387,640 — Luxembourg 4,640,514 — — Netherlands 4,802,492 — — New Zealand — 8,687,468 — Norway 25,296,869 — — Portugal 4,781,744 — — Russia 5,991,310 — — Singapore — 6,711,213 — South Africa 4,191,025 — — South Korea — 20,466,040 — Spain 8,093,933 — — Sweden 14,372,291 — — Switzerland 53,898,408 — — Taiwan — 34,315,162 — United Kingdom 131,687,639 — — United States 6,015,495 — — Total common stocks — Short-term investments 3,341,337 28,362,090 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(874,768) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $842,786 $1,717,554 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$325,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $20,149 $973 $82,177 $88,859 $175,655 $40,439 $209,938 $56,985 $167,611 $— 842,786 Total Assets $20,149 $973 $82,177 $88,859 $175,655 $40,439 $209,938 $56,985 $167,611 $— $842,786 Liabilities: Forward currency contracts# 25,042 223,705 94,724 197,930 73,071 — 165,481 761,751 122,810 53,040 1,717,554 Total Liabilities $25,042 $223,705 $94,724 $197,930 $73,071 $— $165,481 $761,751 $122,810 $53,040 $1,717,554 Total Financial and Derivative Net Assets $(4,893) $(222,732) $(12,547) $(109,071) $102,584 $40,439 $44,457 $(704,766) $44,801 $(53,040) $(874,768) Total collateral received (pledged)##† $— $(167,935) $— $(109,071) $102,584 $— $— $— $— $— $(174,422) Net amount $(4,893) $(54,797) $(12,547) $— $— $40,439 $44,457 $(704,766) $44,801 $(53,040) $(700,346) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
